Citation Nr: 1519306	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  11-32 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for degenerative disc disease of the cervical spine (DDD).

2.  Entitlement to a disability rating in excess of 10 percent prior to September 26, 2014, and in excess of 40 percent from September 26, 2014 for right upper extremity radiculopathy.  

3.  Entitlement to a disability rating in excess of 10 percent prior to September 26, 2014, and in excess of 30 percent from September 26, 2014 for left upper extremity radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to April 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  When this matter was last before the Board in June 2014 the Board overturned the reduction of the rating for DDD of the cervical spine restoring the 30 percent disability rating and remanded the increased rating claim for service-connected DDD of the cervical spine to the RO for additional development.  Following the completion of that development it was returned to the Board and is now ready for further appellate review.  

The DDD of the cervical spine has been rated under diagnostic code (DC) 5237.   DC 5237 requires any associated objective neurologic abnormalities to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Following the completion of the development requested byt the Board, in an October 2014 rating decision, consistent with § 4.71a, the RO, awarded the Veteran separate peripheral nerve related ratings for his upper left and right extremities under DC 8711, which resulted in the Veteran receiving increased ratings effective from September 26, 2014.  Because these increased ratings are ancillary to the original issue on appeal, the Board will analyze not only the initially appealed DDD cervical spine issue, but also the subsequent left and right upper extremity ratings.  By encompassing these ancillary ratings into this decision the Board ensures that the Veteran receives the maximum rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Harris v. Derwinski, 1 Veteran. App. 180 (1991).

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  The Veteran's representative waived review of any newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2014).  The Board, thus, will consider such evidence in the adjudication of this appeal.

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, although the RO denied the Veteran's January 2011 claim of TDIU in a September 2012 ratiing decision, there is no evidence of record of the Veteran receiving proper VCAA notice after his TDIU claim.  Consequently, the issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At all times relevant to this appeal, the Veteran's DDD of the cervical spine has not been manifest by unfavorable ankylosis of his entire cervical spine or incapacitating episodes having a duration of at least four weeks in a continuous twelve month period.  

2.  Prior to March 15, 2010, the Veteran's right and left upper extremity radiculopathy was characterized by mild incomplete paralysis, associated with the ulnar nerve, which resulted in sensory loss in the right and left ring and little fingers.  

3.  From March 15, 2010, to September 26, 2014, the Veteran's right and left upper extremity radiculopathy was characterized by moderate incomplete paralysis associated with symptoms consistent with moderate neuralgia of the various radicular groups, that is, more than sensory involvement, to include pain, but not severely affected shoulder, elbow, hand, wrist, and/or finger movements.  

4.  From September 26, 2014, the Veteran's right and left upper extremity radiculopathy was characterized by moderate incomplete paralysis associated with symptoms consistent with moderate neuralgia of the middle radicular group, that is, more than sensory involvement, to include pain, but not severely affected adduction, abduction and rotation of the arms, flexion of the elbows, and/or lost extension of the wrists.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for DDD of the cervical spine have not been met or approximated at any time relevant to this appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, DC 5237 (2014).

2.  The criteria for a disability rating in excess of 10 percent prior to March 15, 2010 for right and left upper extremity radiculopathy have not been met or approximated.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8516 (2014).

3.  The criteria for a disability rating of 40 percent, but no higher, from March 15, 2010 to September 26, 2014 for right upper extremity radiculopathy have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, DCs 8711, 8713 (2014).

4.  The criteria for a disability rating of 30 percent, but no higher, from March 15, 2010 to September 26, 2014, for left upper extremity radiculopathy have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, DCs 8711, 8713.

5.  The criteria for a disability rating in excess of 40 percent from September 26, 2014, for right upper extremity radiculopathy have not been met or approximated.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, DCs 8711, 8713 (2014).

6.  The criteria for a disability rating in excess of 30 percent, from September 26, 2014 for left upper extremity radiculopathy have not been met or approximated.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, DCs 8711, 8713.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a December 2009 letter notified the Veteran of the information and evidence needed to substantiate his DDD increased rating claim.  The Veteran was notified of how ratings and effective dates are assigned.  See Dingess, 19 Vet. App. 473.  The Veteran's claim was subsequently adjudicated in an April 2010 rating decision.  This rating decision also proposed reducing the Veteran's DDD rating from 30 percent, to 10 percent.  Subsequently, in July 2010, a rating decision was issued reducing the Veteran's DDD rating, which the Veteran appealed.  Thus, because the VCAA notice provided was adequate and occurred before the initial unfavorable decisions on the claims, VA's duty to notify in this case has been satisfied. 

B.  Duty to Assist

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's VA treatment records, service treatment records, and applicable private medical records have been associated with his electronic claims folder.  

Additionally, VA examinations were performed in December 2009, April 2012, and September 2014 to determine the extent of the Veteran's disabilities.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's upper radiculopathy and DDD of the cervical spine claims after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code (DC), a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014). 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

It is the defined and reliably applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

VA's Schedule for Rating Disabilities provides for the evaluation of the musculoskeletal system at 38 C.F.R. § 4.71a, and neurologic disabilities at 38 C.F.R. § 4.124a.  

A.  Veteran's Contentions and Evidence

The Veteran submitted his claim for an increased rating for his back condition in March 2009.  There is no pertinent evidence of record the year prior to the Veteran's date of claim.  

The Veteran submitted private chiropractor medical records dated January 5, 2010, which outlined the Veteran's dates of treatment spanning from March to July 2009 and his diagnoses during that time, including 847.0 (sprains and strains of other and unspecified parts of back), 847.1 (sprain of thoracic spine), 847.3 (sprain of sacrum), 729.1 (myalgia and myositis), and 729.2 (neuralgia neuritis and radiculitis).  

In April 2009 the Veteran reported chronic neck pain of eight on a scale of ten, with occasional hand numbness and weakness, though the Veteran reported rarely dropping things.  The Veteran also reported chronic low back pain of nine on a scale of ten, which radiated to the left leg and led to the Veteran's knees feeling weak.  The Veteran was noted to have cervical radiculopathy, and lumbar DDD and radiculopathy.  In February 2009 the Veteran again reported chronic neck and back pain, seven on a scale of ten.  

In August 2009 the Veteran was seen by a private physical therapist and reported subjective pain of eight on a scale of ten, located in both knees, the low back, and neck.  The Veteran reported the pain as sharp, burning, and achy, and reported being unable to walk for more than fifteen to twenty minutes, difficulty negotiating stairs, and increased pain upon standing or sitting.  The therapist reported diminished L5 reflexes (L > R), and ROM decreased in the cervical spine in flexion by 50 percent, extension by 50 percent, left rotation by 50 percent, and right rotation by 25 percent.  ROM decreased in the lumbar spine in flexion by 25 percent, and extension by 25 percent.  The therapist diagnosed the Veteran with lumbar and lumbosacral disc degeneration, cervicalgia, and joint pain in the left leg.

In December 2009 the Veteran received a VA cervical spine examination.  Physical examination revealed lumbar flattening, and guarding and pain in the muscles of the spine upon motion.  The upper extremities showed decreased light touch in the dorsal ring fingers and decreased sharp touch in the dorsal small fingers on the left, and decreased light touch in the dorsal ring fingers and decreased sharp touch in the dorsal small fingers on the right.  The cervical spine range of motion (ROM) was as follows.

Active Motion
Flexion:  0 to 33 degrees
Extension: 0 to 14 degrees
Left lateral flexion: 0 to 54 degrees
Right lateral flexion:  0 to 26 degrees
Right lateral rotation:  0 to 55 degrees
With objective evidence of pain on active ROM.  

Repetitive Motion
Flexion: 0 to 33 degrees
Extension: 0 to 14 degrees
Left lateral flexion:  0 to 19 degrees
Left lateral rotation:  0 to 58 degrees
Right lateral flexion:  0 to 27 degrees
Right lateral rotation:  0 to 56 degrees
This reduction in ROM was not "normal" based on other factors not related to the disability.

Imaging studies on the Veteran showed anterior osteophytes at several levels and disc space narrowing at the C6-C7 level.  An MRI revealed a centrally protruding disc at C3-4, and at C5-6 there is osteophyte formation and moderate central canal and bilateral foraminal narrowing.  At C6-7 there is a large left-sided disc and osteophyte complex creating significant impingement on the ventral left lateral aspect of the spinal cord and left foraminal stenosis.  Additionally, there is moderate bilateral C7-T1 stenosis.  

The Veteran stated he was unemployed, but not retired, for two to five years due to back and neck problems.  The examiner noted left side cervical radiculopathy with chronic neck pain due to the Veteran's problems.  

In a March 15, 2010 VA neurosurgery consult the Veteran reported pain in the neck and shoulders, elbows and wrists as well as the low back radiating down his left leg.  The Veteran also reported that subsequent to service he worked as a truck driver and rolled a tanker truck at an oilfield in 1990, after which he stopped working as a driver, but kept working in another capacity.  The Veteran was injured again in 2007 after he burned his forearms at a factory job.  The physician reported the Veteran had hypoactive reflexes and performed a tandem gait poorly.  The physician noted that an MRI of the lumbar spine was necessary and prescribed an aquatic exercise program.  

In April 2010 a VA neurosurgery physician reviewed the results of the Veteran's MRI and noted disc herniation at C6-7, and L4-5 compression.  The physician noted that while the C6-7 issue did not correlate with his bilateral shoulder, elbow and wrist symptoms, the L4-5 compression would explain his low back and left leg pain.  

The Veteran was seen by a chiropractic center in August 2010, and received a myovision static graphic which identified the Veteran having cervical, lumbar,  and thoracic myositis and painful range of motion; cervical, lumbar, and thoracic segmental dysfunction; loss of cervical and trapezius flexibility; and cervical and lumbar intervertebral disc syndrome.

In August 2011 the Veteran was seen by a VA doctor complaining of pain in his right arm that seemed to be radiating up and down his arm, originating from his elbow.  The Veteran reported numbness and tingling in his right hand, but no significant issues with his left hand.  After examination the doctor reported ulnar neuropathy seemed likely, and a possibility of lateral epicondylitis.  An EMG was requested and in September it reported right C7 radiculopathy, bilateral C8 radiculopathy, and sensorimotor peripheral neuropathy.

In December 2011 the Veteran submitted a VA Form 9 related to his DDD cervical spine claim which stated the evidence above, and asked the VA to consider the limitations on his industrial earning capability and painful residuals, noting that his record indicates a significant effect on earning capacity related to the Veteran's service connected cervical disability.  Also in December, the Veteran was seen by a chiropractor who noted cervical ROM for the Veteran of 19 degrees of flexion, 10 degrees of extension, 18 degrees of left lateral, and 15 degrees of right lateral.  The chiropractor noted that because of the Veteran's lack of flexion, he was not a candidate for decompression therapy.  

In April 2012 the Veteran received another VA examination of his cervical spine from a nurse practitioner.  The Veteran's reported history stated that he was injured in an accident in 1987 involving pushing a seven-hundred pound box cart.  After discharge from the military the Veteran worked as a clerk in security until 2008 when he burned his wrists at work and never returned to work.  The Veteran was granted social security disability benefits in 2008.  There are private records which document the Veteran's involvement in a 2009 motor vehicle accident.  The Veteran reported daily neck stinging and aching with pain at seven out of ten.  The Veteran also reported starting a three time per week chiropractor regime.  The Veteran reported three flare-ups per week, lasting two and one-half hours each.

The Veteran had initial ROM measurements as follows.  Forward flexion 45 degrees or greater with objective evidence of painful motion at zero degrees.  Extension ending at 15 degrees with objective evidence of painful motion at zero degrees.  Right lateral flexion ending at 40 degrees, with objective evidence of painful motion at zero degrees.  Left lateral flexion ending at 40 degrees, with objective evidence of painful motion at zero degrees.  Right lateral rotation ending at 70 degrees, with objective evidence of painful motion at zero degrees.  Left lateral rotation ending at 70 degrees, with objective evidence of painful motion at zero degrees.  The Veteran did not have additional ROM limitation of the cervical spine after repetitive testing.  

Examination of the Veteran did not reveal localized tenderness or pain to palpation, guarding of muscle spasms, abnormal muscle strength testing, muscle atrophy, reduced reflexes, reduced sensation, radiculopathy, other neurologic abnormalities, intervertebral disc syndrome, assistive devices, related functional impairment of the extremities, or any other pertinent physical findings.  The examination did show thecal sac indentation in the C2-T1osteophyte complex and bony spurring.  The examiner concluded by saying that the Veteran's cervical spine condition did not impact his ability to work.  

In May 2012 the Veteran called a VAMC and reported low back and lumbar pain with an intensity of eight out of ten.  In May the Veteran also received an EMG, which was reported as stable.  It showed mild changes in the L5-S1 region on the right side.  In June 2012 the Veteran presented to a primary care desk at a VAMC requesting chiropractic services for chronic back pain.  In July 2012 the Veteran received another lumbar spine MRI.  The final report of that lumbar spine MRI reads "unremarkable MRI of lumbar spine."  

In February 2013 the Veteran presented to a VAMC and stated he had right hip and back pain, to include burning and stinging.  The Veteran stated he had the pain for about a month.  The VA providers noted that the Veteran had ceased taking his pain medication, and that his pain was consistent with radicular back pain, however the Veteran did not want to take pain medication.  Later in February, at the Veteran's mental health appointment, he stated his pain had not resolved.  In his March mental health appointment the Veteran stated the same, and also in June.  The Veteran's ongoing pain was a regular topic of the Veteran's consistent mental health appointments.

In December 2013 the Veteran was admitted to the VAMC for neck pain, cough, and fever.  The Veteran was also assessed with low back pain.  The Veteran received an x-ray which confirmed diffuse mild degenerative disc disease with moderate to severe right-sided osseous neural foraminal narrowing at C3-C4 and C4-C5 and with moderate right-sided neural foraminal narrowing at C5-C6.  The Veteran reported significant neck pain throughout December 2013, at one point checking back into the VAMC as a result.

In early January 2014 the Veteran received an MRI of his spine which showed mild degenerative disease of both the cervical and lumbar spine.  

In February 2014 the Veteran received an EMG report which revealed normal right sural sensory, bilateral tibial motor, bilateral peroneal motor, and bilateral H reflexes.  There were no abnormalities of insertion, recruitment, or motor unit morphology, and the overall impression of the EMG/NCS was that there is no evidence of lumbosacral radiculopathy or for a neuropathy.  

In June 2014 the Veteran reported pain in his rotator cuff.  In July 2014 he saw a VA physical therapist about the issue and reported pain with all motion, and continued rehabilitation throughout July.  At the end of July the Veteran again reported tingling and an occasional burning sensation in his left hand.  In an August 2014 VA medical record the Veteran stated he saw an outside doctor and physical therapist for a second opinion regarding his shoulder and neck pain, but chose not to have those records sent to the VA.

In early September 2014 the Veteran received an MRI on his shoulder.  At the time the Veteran complained of neck and shoulder pain, as well as numbness in his arm.  The MRI showed mild rotator cuff tendonitis, partial undersurface supraspinatus tear, and minimal AC degenerative changes.    

On September 26, 2014, the Veteran received a VA cervical spine examination.  The Veteran was diagnosed with degenerative arthritis of the spine and spinal stenosis.  At that examination the Veteran reported neck pain since an in-service injury in 1987, and generally worsening symptoms since that time.  The Veteran reported daily constant bilateral neck pain, and occasional searing pain into the upper arms.  The Veteran also reported occasional bilateral coordination problems with the hands and fingers.  The Veteran rated pain at six of ten at best, seven of ten normally, and nine of ten at its worst.  The Veteran reported some relief with physical therapy and traction, reported no incapacitating episodes in several years, and no flare ups as the symptoms are constant.  

The Veteran had initial ROM measurements as follows.  Forward flexion 35 degrees with objective evidence of painful motion at 35 degrees.  Extension ending at 35 degrees with objective evidence of painful motion at 35 degrees.  Right lateral flexion ending at 20 degrees, with objective evidence of painful motion at 15 degrees.  Left lateral flexion ending at 15 degrees, with objective evidence of painful motion at 15 degrees.  Right lateral rotation ending at 35 degrees, with no objective evidence of painful motion.  Left lateral rotation ending at 35 degrees, with no objective evidence of painful motion.  

The Veteran's cervical spine was diagnosed with less movement than normal, excess fatigability, pain on movement, interference with sitting, standing and/or weight-bearing, and lack of endurance.  The Veteran was also assessed to have localized tenderness or pain to palpation and muscle spasms and guarding not resulting in abnormal gait or abnormal spinal contour.  The Veteran's muscle strength, reflex examination, and sensory examination were all found to be normal.  However, the Veteran indicated moderate intermittent radicular pain in the right and left upper extremity, and mild paresthesias and/or dysesthesias and numbness in the right and left upper extremities.  The examiner noted that the C7 nerve root, the middle radicular group, was involved, and noted the severity was moderate on both sides.  The Veteran was also diagnosed with arthritis.  

The VA examiner concluded that Veteran would not be able to do physical work due to his cervical spine condition.  The examiner also stated that part-time sedentary work would be likely due to poor pain tolerance and some reported coordination difficulties in the hands and fingers, though the examiner stated it is not clear whether those symptoms are all cervical spine related.  

The Board notes that in discussing the Veteran's cervical spine and upper extremity radiculopathy disabilities above it has included evidence of lumbar spine disabilities and lower extremity radiculopathy where appropriate for context.  The Board does not address these disabilities because the Veteran was denied service connection for them in May 2008 and has not filed a subsequent claim for their increase.  More importantly with respect to the analysis herein, the medical evidence shows that the neurological deficits associatied with the cervical spine disability at issue have been limited exclusively to the radiculopathy of the upper extremities analyzed herein.  There has been absolutely no association made from a medical standpoint between the radiculopathy of the lower extremities and the cervical spine nor has the Veteran argued otherwise.  Nor have any other neurological deficits been identified. 

B.  Degenerative Disc Disease of the Cervical Spine

The Veteran submitted a claim for an increased rating for his DDD of the cervical spine in March 2009, which was then rated at 30 percent disabling.  

Regarding musculoskeletal system ratings generally, raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination, and 38 C.F.R. § 4.59 provides that consideration be given to painful motion.

The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court of Appeals for Veterans Claims (CAVC), then called the Court of Veterans Appeals, in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation" provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id. 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine." Id.; 68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability.

The Veteran curently has a 30 percent disability rating for DDD of his cervical spine.  In order to receive a higher evaluation of 40 percent the Veteran would need to show unfavorable ankylosis of the entire cervical spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks, but less than six weeks during the past twelve months.  

The Veteran has not presented any evidence suggesting unfavorable ankylosis of his entire cervical spine or incapacitating episodes having duration of at least four weeks in a continuous twelve month period during any time period of this appeal.  Therefore, the Board finds that a disability rating greater than 30 percent is not warranted for the Veteran's DDD of the cervical spine.  

In deciding the DDD of the cervical spine portion of this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  Here, the evidence shows that the disability has remained relatively stable throughout the appeal.  Therefore, there is no need for staged ratings. 

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating, but found that such referral is not warranted.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's service-connected DDD of the cervical spine is contemplated and reasonably described by the rating criteria under DC 5237.  In this regard, the Veteran's disability has manifested within the ranges of motion contemplated by the rating criteria.  Accordingly, the Board finds that a comparison of the Veteran's DDD cervical spine disability with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluation is adequate to rate this disability.  

C.  Upper Extremity Radiculopathy

The Veteran had a 10 percent disability rating for his right and left upper ulnar nerve neuropathy associated with degenerative disc disease C6-7, from October 11, 2007, until September 26, 2014.  In an October 15, 2014 rating decision the RO increased the Veteran's evaluation of his service-connected right and left upper extremity radiculopathy to 40 percent and 30 percent, respectively, or "moderate."  The RO did this under DC 8711, neuralgia associated with the middle radicular group.  These disabilities were formerly evaluated as right and left upper ulnar nerve neuropathies rated under DC 8516, both rated at 10%, or "mild."  The Board must consider if there are any neurological conditions suffered by the Veteran from March 2008 to present which warrant a rating higher than what the Veteran received at that time.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2014).  Different ratings can be assigned based on whether the extremity is dominant (major), or not (minor).  The Veteran is right hand dominant.    

Neuritis, cranial or peripheral, is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2014).  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, is characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2014).  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

As outlined above, in April 2009 the Veteran reported occasional hand numbness and weakness, though rarely dropped things.  In December 2009 the Veteran's upper extremities showed decreased light touch in the dorsal fingers, both left and right.  In March 2010 the Veteran reported pain in his neck, shoulders, elbows and wrists, which, after an MRI, a VA physician correlated to C6-C7 disc herniation.  

In August 2011 the Veteran reported radiating pain in his right arm, up and down, from his elbow, as well as numbness and tingling in his right hand, but no significant issues in his left hand.  A September 2011 EMG reported right C7 radiculopathy, bilateral C8 radiculopathy, and sensorimotor peripheral neuropathy.  An April 2012 VA examination did not reveal the Veteran to have reduced reflexes, reduced sensation, radiculopathy, other neurologic abnormalities, or related functional impairment of the extremities.  

In May 2012 the Veteran was given another EMG, which was reported consistent with the September 2011 EMG.  

In December 2013 the Veteran was admitted to the VAMC for neck pain, and an x-ray confirmed moderate to severe narrowing in the C3-C6 area.  

A January 2014 MRI showed mild degenerative disease in the cervical spine.  In July 2014 the Veteran reported tingling and occasional burning sensation in his left hand.  In September 2014 the Veteran reported daily constant bilateral neck pain and occasional searing pain into the upper arms, as well as occasional bilateral coordination problems with the hands and fingers.  The Veteran's muscle strength, reflex examination, and sensory examination were all found to be normal, however the Veteran indicated moderate intermittent radicular pain in the right and left upper extremity, and mild paresthesias and/or dysesthesias and numbness in the right and left upper extremities.  The examiner noted that the C7 nerve root, the middle radicular group, was involved, and noted the severity was moderate on both sides.  It was this conclusion by the examiner, moderate severity in the middle radicular group that led the RO to increase the Veteran's ratings as it did as of September 26, 2014.  

The medical evidence regarding the Veteran's upper extremity neurological conditions varied during this over five year time span.  While the Veteran's neurological symptoms have consistently existed, they have shifted throughout the upper, middle, and lower radicular groups of the cervical spine in a manner that make it difficult for the Board to discern with any certainty what was occurring, exactly when, over the large time period under appeal.  Under 38 C.F.R. § 4.124a, however, a Veteran can be rated under all radicular groups, that is, upper, middle, and lower, simultaneously.  See 38 C.F.R. § 4.124a, DCs 8513, 8613, and 8713.  Given that the Veteran's radicular symptoms have changed and shifted over the time period under consideration, these codes seem the most appropriate.

The Board notes that the first symptoms inconsistent with the Veteran's existing ulnar nerve disability rating of 10 percent under DC 8516, mild incomplete paralysis of the ulnar nerve, are the March 2010 bilateral pain symptoms involving the neck, shoulders, elbows and wrists, confirmed by an MRI showing C6-C7 disc herniation.  From this time to September 26, 2014, as discussed above, the Veteran reports symptoms consistent with moderate neuralgia of the various radicular groups, that is, more than sensory involvement, to include pain, but not severely affected shoulder, elbow, hand, wrist, and/or finger movements.  See 38 C.F.R. § 4.124 (2014).  

The Board has considered rating the Veteran's upper extremity disabilities under section 38 C.F.R. § 4.71a limited motion DCs, however, given that the Veteran's shoulder, elbow, hand, wrist, and/or finger movements are not severely affected, the Board has concluded that the highest rating available to the Veteran is under 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.71a.  

The Board finds, therefore, that prior to March 15, 2010, the Veteran's right and left upper extremity radiculopathy was characterized by mild incomplete paralysis associated with the ulnar nerve which resulted in sensory loss in the right and left ring and little fingers.  This finding is consistent with the RO's disability rating during this time period.  From March 15, 2010, to September 26, 2014, the Veteran's right and left upper extremity radiculopathy was characterized by moderate incomplete paralysis associated with symptoms consistent with moderate neuralgia of the various radicular groups, that is, more than sensory involvement, to include pain, but not severely affected shoulder, elbow, hand, wrist, and/or finger movements.  And from September 26, 2014, to present the Veteran's right and left upper extremity radiculopathy was characterized by moderate incomplete paralysis associated with symptoms consistent with moderate neuralgia of the middle radicular group, that is, more than sensory involvement, to include pain, but not severely affected adduction, abduction and rotation of the arms, flexion of the elbows, and/or lost extension of the wrists.  

In deciding the upper extremity radiculopathy portion of this appeal the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period and applied the appropriate staged ratings. 

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating, but found that such referral is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's service-connected upper extremity radiculopathy is contemplated and reasonably described by the rating criteria under DCs 8516, 8713, and  8711.  In this regard, the Veteran's upper extremity radiculopathy has manifested within the defined radicular groups and at a severity contemplated by the rating criteria.  Accordingly, the Board finds that a comparison of the Veteran's upper extremity radiculopathy disabilities with the schedular criteria does not show that they present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluation is adequate to rate this disability.  

The Board has also considered whether a claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  See Rice v. Shinseki, App. 447 (2009).  This issue is addressed in the remand portion of the decision below.


ORDER

Entitlement to a rating in excess of 30 percent for DDD of the cervical spine, is denied.  

Entitlement to a rating in excess of 10 percent prior to March 15, 2010 for right and left upper extremity radiculopathy, is denied.

Entitlement to an increased rating of 40 percent, but no higher, from March 15, 2010 to September 26, 2014 for right upper extremity radiculopathy, is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to an increased rating of 30 percent, but no higher, from March 15, 2010 to September 26, 2014 for left upper extremity radiculopathy, is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to a disability rating in excess of 40 percent from September 26, 2014 for right upper extremity radiculopathy, is denied.  

Entitlement to a disability rating in excess of 30 percent from September 26, 2014 for left upper extremity radiculopathy, is denied. 

	(CONTINUED ON NEXT PAGE)






REMAND

In December 2011 the Veteran submitted a claim for TDIU. The Veteran has not been provided the required VCAA notice regarding his claim, and the RO has not issued a statement of the case (SOC) following the Veteran's December 6, 2012, notice of disagreement.  See 38 C.F.R. § 20.201 (2014).  

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In December 2011 the Veteran submitted a claim for TDIU.  The Board cannot find evidence that the RO sent VCAA notice to the Veteran, and there is no evidence that the defect was cured by actual knowledge on the part of the Veteran or his representative.  The RO issued a rating decision in September 2012 denying the Veteran's claim, and the Veteran filed a notice of disagreement in December 2012.

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Under this circumstance, the Board must remand this issue to the RO for the issuance of VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice regarding his December 2011 claim for TDIU.  

2.  Upon completion of the above requested development, conduct any other development that is deemed warranted and readjudicate the Veteran's claim.  If the benefit sought on appeal is denied, the Veteran and his representative should be provided a statement of the case and afforded the appropriate opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


